DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
In the reply filed August 6, 2021, Applicant elected Group I, directed to a “system for flexible manufacturing”, and the first species shown in Figures 1-18.
Claims 7-9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 6, 2021. 
Specification
The disclosure is objected to because of the following informalities:
in paragraph 0076 (as amended 4/11/2022), It appears that at the end of the first sentence, “press arm 136” should be changed to –press arm 136A—to be consistent with the other changes to the specification and drawings that were made in the amendment filed 4/11/2022.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  for example, it is noted that the specification does not provide antecedent basis for the terms “X-axis slide” and “Y-axis slide” as now set forth in claim 13.  In the event such is intended to be tied to structure shown in Figure 5, such as element 144 (which moves in the shown X-direction along rails 148 in Figure 5), or such as element 146 (which moves in the shown Y-direction along rails 156 in Figure 5), the Applicant may wish to consider amending to the specification to clarify such (though keeping in mind the other issues re the “sliding structure” limitations that will be discussed hereinbelow).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  for example, it is noted that the specification does not provide antecedent basis for the limitation re the sliding structure comprising “at least one rail along a vertical Z-axis” as now set forth in new claim 21.  .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “136” has been used to designate differing structures, including a “press” (in each of Figures 1-4; Figure 6; Figure 7; and Figure 12), and including a “press arm” (see the structure of 136 in Figure 8, which is inside of housing 190, and it is noted that housing 190 is disclosed in paragraph 0076 as being “coupled to the bottom surface of the upper arm 172 and rotatably receiving therein a lower end of the press arm 136”).  It appears that element “136” in Figure 8 should be changed to –136A—to be consistent with the amendments filed 4/11/2022.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Comment on Claim Language
It is noted that claim 3 sets forth “wherein the press is supported by a C-shape frame (C-frame) and the press operates along a horizontal axis”.  It is noted that this language is being treated broadly, as the limitation “the press operates along a horizontal axis” is sufficiently broad as to encompass a pressing operation that is occurring alongside a horizontal axis, whether or not any ram or tooling (or the like) of the press moves in a horizontal direction, and thus, this claim is not being withdrawn as not reading on the elected species of Figures 1-18, noting that paragraph 0081 teaches that the “tool exchanger” 140 is vertically moved by the press 136, and that this vertical movement occurs at a location that is inherently “along”/”alongside” an infinite number of horizontal axes, such as a horizontal axis extending between the tracks 122A and 122B, for example.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	It is noted that the limitation “manufacturing component” is no longer being considered to invoke 35 USC 112(f) in any of the elected claims, given that claim 1 has been amended to recite sufficient structure to perform the claimed function of being involved in manufacturing (e.g., the C-frame, the sliding structure).
Claim Rejections - 35 USC § 112
Claims 1-3, 5-6, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1¸ lines 4-5, the limitation “the manufacturing component” lacks sufficient antecedent basis in the claim, noting that previously, “at least one manufacturing component” was recited, and it is unclear which manufacturing component (of the range encompassed by “at least one”) is intended to be referenced via the reference to “the” manufacturing component.  Applicant may wish to consider language such as –the at least one manufacturing component—in lines 4-5, in the event that such is in keeping with Applicant’s intent.
In claim 1, the last four lines, the claim now recites “wherein the tool exchanger is configured such that the press moves the tool exchanger between an indexing mode and an operation mode”.  However, as set forth in the claim, it is unclear how or in what regard the tool exchanger is to be considered to be moved to/from/between “modes”, per se, as opposed to being moved to/from/between a location(s) at which operation of the tool exchanger in one mode or another can occur.  
In claim 1, last two lines, re the limitation “a selected tool of the tool exchanger”, it is unclear as claimed whether such selected tool is intended to be required to be a subset of the previously recited “plurality of tools”, or whether such selected tool is intended to be required to be in addition to the previously recited “plurality of tools”.  In the event that the selected tool is intended to be a subset of the previously recited “plurality of tools”, Applicant may wish to consider language such as –a selected tool of the plurality of tools of the tool exchanger--.
In claim 1, last line, “the tool” lacks sufficient clear antecedent basis in the claim, noting that plural tools were previously recited.  In the event that such is in keeping with Applicant’s intent, and assuming the other issues (mentioned above) re the recited “selected” tool are clarified in the claim, Applicant may wish to consider changing “the tool” in claim 1¸ last line, to –the selected tool--.
In claim 3, the claim recites “wherein the press is supported by a C-shape frame (C-frame)…”.  However, noting that claim 1 already recites a “C-shape frame (C-frame)”, it is unclear as set forth in claim 3 (via the use of the indefinite article “a” in the limitation “a C-shape frame (C-frame)”) whether the C-frame in claim 3 is intended to be the same as, or in addition to, the C-frame previously recited in claim 1.  In the event that Applicant’s intent is for claim 3 to reference the same C-frame that was previously recited in claim 1, Applicant may wish to consider changing “a C-shape frame (C-frame)” in claim 3 to –the C-shape frame (C-frame)—or –said C-shape frame (C-frame)--.  
In claim 6¸ last line, the limitation “the manufacturing component” lacks sufficient antecedent basis in the claim, as previously, “at least one manufacturing component” was recited, and it is unclear which manufacturing component (of the range encompassed by “at least one”) is intended to be referenced via the reference to “the” manufacturing component.  
In claim 13, the claim recites “wherein the sliding structure comprises an X-axis slide for moving the C-frame along a horizontal X-axis, a Y-axis slide for moving the C-frame along a horizontal Y-axis perpendicular to the X-axis, and a Z-axis slide for adjusting height of the C-frame along a vertical Z-axis”.  That said, claim 13 depends from claim 1, and claim 1 recites “the sliding structure is movable along at least three axes…”.  It is unclear as set forth in claim 13 whether the recited X-axis, Y-axis, and Z-axis are intended to be a subset of the “at least three axes” previously recited in claim 1, or whether the X-axis, Y-axis, and Z-axis recited in claim 13 are intended to in addition to the recited “at least three axes” set forth in claim 1.  
In claim 21, the claim recites “wherein the sliding structure comprises a plurality of rails with at least one rail along a horizontal X-axis, at least one rail along a horizontal Y-axis perpendicular to the X-axis, and at least one rail along a vertical Z-axis”.  That said, claim 21 depends from claim 1, and claim 1 recites “the sliding structure is movable along at least three axes…”.  It is unclear as set forth in claim 21 whether the recited X-axis, Y-axis, and Z-axis are intended to be a subset of the “at least three axes” previously recited in claim 1, or whether the X-axis, Y-axis, and Z-axis recited in claim 21 are intended to in addition to the recited “at least three axes” set forth in claim 1.  
Claims 1-3, 5-6, 13, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is noted that claim 1 has now been amended to recite “the manufacturing component comprising a C-shape frame (C-frame) and a sliding structure and configured such that the C-frame is mounted on the sliding structure and the sliding structure is to be movable along at least three axes in relation to the at least one workplace”.  It is noted that this is not entirely consistent with the specification as originally filed.  That being said, it is noted that the specification as filed utilizes the term “sliding structure” to refer to element 132 (see paragraph 0065, for example), as well as to a different “not shown” sliding structure that “laterally slidably” engages the rails 148 (per paragraph 0067), as well as to a different “not shown” sliding structure that “longitudinally slidably” engages the rails 156 (per paragraph 0068).  The specification as originally filed additionally teaches that the C-frame 134 is vertically movably mounted on a C-frame mounting surface 166, and that pneumatic cylinders 162 are configured for vertically sliding the C-frame 134 along the z0axis to engage the press plate 174 with a pallet 124 positioned onto the workplace 106.  See paragraph 0068, as well as at least Figures 4-5.  
While the specification uses similar language to that now recited in claim 1 (see paragraph 0065 which states that “the sliding structure 132 in these embodiments is a multiple-axis sliding structure and is movable within the manufacturing area 104 along three mutually-orthogonal axes x, y, and z”), such is not consistent with the discussion of how the system actually operates, particularly as shown in Figures 4-5.  In particular, it is noted that none of the things identified in the specification as a “sliding structure” (i.e., 132, or the “not-shown” sliding structure that “laterally slidably” engages the rails 148, or the “not shown” sliding structure that “longitudinally slidably” engages the rails 156, as discussed above) are actually themselves “movable along at least three axes in relation to the at least one workplace” 106.
Note that paragraph 0066 teaches that element 132 (which is one of the elements that is referred to in the specification as a “sliding structure”) “includes a lateral slider 142 mounted on the base structure 112 (see FIGs. 1 to 3) or on the ground”, which lateral so-called “slider” 142 is disclosed as including “a pair of parallel rails 148 laterally extending along the x-axis for laterally slidably supporting a longitudinal slider 144 thereon”.  Paragraph 0066 also teaches that element 142 (and thus 132) “also includes a driving device 150 such as a servo coupled to the longitudinal slider 144 via a pulley-belt system 152 for moving the longitudinal slider 144 and components thereon along the x-axis during a manufacturing cycle”.  
That being said, note that “sliding structure 132” is not itself, as a whole, “movable along at least three axes”, noting that, for example, element 142 (which is disclosed as part of 132) does not appear to move along any axes, and noting that element 144 appears to be only configured to move in a single axis direction (i.e., along rails 148).  See Figures 4-5 and paragraphs 0065-0070, for example.  Likewise, it appears that element 146 is only configured to move in two axes directions (i.e., along rails 156 and along rails 148).  
Similarly, the other elements that are explicitly described in the specification as “sliding structures” (the “not-shown” sliding structure that “laterally slidably” engages the rails 148, or the “not shown” sliding structure that “longitudinally slidably” engages the rails 156, as discussed above) are not configured so as to be “movable along at least three axes in relation to the at least one workplace” 106 as now set forth in claim 1.  For example, the allegedly-not-shown structure that slidably engages rails 148 appears to be configured to only move in a single axis direction (i.e., along rails 148).  See Figures 4-5 and paragraphs 0065-0070.  For example, the allegedly-not-shown structure that slidably engages the rails 156 would appear to be configured to only move in two axes directions, i.e., along rails 156, and furthermore along rails 148 by virtue of the movement of 144 along rails 148.  See Figures 4-5 and paragraphs 0065-0070.
Regarding the structure labeled as Q1 in the annotated reproductions of Figures 4 and 5 below, it would appear that such would be movable in (exactly) three mutually orthogonal axes directions, by virtue of the movement of 144 along rails 148 via 150/152, by virtue of the movement of 146 along rails 156, and by virtue of the movement of the C-frame 134 in the vertical direction along C-frame mounting surface 166 via the pair of pneumatic cylinders 134, as disclosed in paragraphs 0065-0070 of the specification as originally filed.  
However, firstly, it is noted that the element labeled as Q1 in the annotated reproductions of Figures 4-5 below is not identified in the specification, and is never referenced as a “sliding structure”, and thus, the specification does not provide antecedent basis for such element Q1 being considered the claimed “sliding structure” now recited in claim 1, which is especially confusing given that the term “sliding structure” is utilized in in the specification to reference elements that do not perform the claimed function recited in claim 1.  Additionally, it is noted that the recitation of “at least three axes” is a recitation of an explicit range, i.e., a range of from three axes up to an infinite number of axes.  However, the specification as originally filed does not appear to provide support for any sliding structure (on which the C-frame 134 is mounted) being movable along/in more than three axes, as now recited in claim 1 re the range “at least three axes”.  (As a further side note, it is noted that claim 13 depends from claim 1 and further recites that the sliding structure “comprises an X-axis slide for moving the C-frame along a horizontal X-axis, a Y-axis slide for moving the C-frame along a horizontal Y-axis perpendicular to the X-axis, and a Z-axis slide for adjusting height of the C-frame along a vertical Z-axis”, providing an indication that the claimed sliding structure is not intended to merely reference element Q1 labeled below.)
[AltContent: textbox (Q1)][AltContent: connector]
    PNG
    media_image1.png
    449
    494
    media_image1.png
    Greyscale

[AltContent: textbox (Q3)][AltContent: connector][AltContent: textbox (Q2)][AltContent: connector][AltContent: textbox (Q1)][AltContent: connector]
    PNG
    media_image2.png
    638
    484
    media_image2.png
    Greyscale


As noted above in a separate rejection of claim 3 under 35 USC 112(b), in claim 3, the claim recites “wherein the press is supported by a C-shape frame (C-frame)…”.  However, noting that claim 1 already recites a “C-shape frame (C-frame)”, it is unclear as set forth in claim 3 (via the use of the indefinite article “a” in the limitation “a C-shape frame (C-frame)”) whether the C-frame in claim 3 is intended to be the same as, or in addition to, the C-frame previously recited in claim 1.  That being said, it does not appear that the specification as originally filed provides support for the press being “provided to” one C-frame (as recited in claim 1), and “supported by” a further C-frame (re claim 3).
	Claim 5 as amended now sets forth “wherein the at least one manufacturing component is movable in relation to the at least one workplace during a manufacturing cycle for positioning of the at least one manufacturing component in relation to a part in the at least one workplace”.  However, it is noted that claim 5 depends from claim 1, and claim 1 indicates that “the manufacturing component” comprises “a C-shape frame (C-frame) and a sliding structure and configured such that the C-frame is mounted on the sliding structure and the sliding structure is movable along at least three axes in relation to the at least one workplace”.  In other words, claim 1 requires the (or at least one) manufacturing component 108 to include the C-shape frame (C-frame) 134, and to also include the “sliding structure”.  The lack of clarity surrounding the use of the term “sliding structure” in the manner set forth in claim 1, in a manner inconsistent with the specification as filed, has already been discussed above.  That being said, it is noted that element 132 (which is one of the elements disclosed as a “sliding structure”) is disclosed in the specification as originally filed as being “movable” (as a whole) “in relation to the at least one workplace” 106 “during a manufacturing cycle for positioning of the at least one manufacturing component” 108 “in relation to a part” 184 “in the at least one workplace” 106.  In particular, it is noted that (as discussed in detail above with respect to claim 1) the sliding structure 132 is disclosed as including lateral so-called “slider” 142 (see also, for example, paragraph 0066 and Figures 4-5), which is itself (142) disclosed as including parallel rails 148 and driving device 150, for example (see paragraph 0066 and Figures 4-5).  Note that sliding structure 132 is not (as a whole) “movable in relation to the at least one workplace” 106 “during a manufacturing cycle for positioning of the at least one manufacturing component in relation to a part” 184 “in the at least one workplace” 106 as recited in claim 5, noting that 142, for example, (of sliding structure 132, which is part of the claimed “manufacturing component” 108) does not move relative to workplace 106, or in relation to a part 184 in the (at least one) workplace 106.  See Figures 1-5 and paragraphs 0065-0070, for example, as well as the above discussion re the “sliding structure” language in claim 1.
	Similarly, claim 6 recites “wherein the at least one manufacturing component is movable in relation to the at least one workplace during a manufacturing cycle such that multiple operations can be performed on a part by the manufacturing component”.  Likewise, for the same reasoning described with respect to claim 5, it is noted that the manufacturing component 108, as a whole, i.e., including sliding structure 132, is not disclosed as “movable in relation to the at least one workplace” 106 during a manufacturing cycle, noting that, for example, element 142 (of 132, and thus of 108) does not move in relation to 106 during a manufacturing cycle.
	Additionally, it is noted that claim 13 now depends from claim 1, and further recites that “the sliding structure comprises an X-axis slide for moving the C-frame along a horizontal X-axis, a Y-axis slide for moving the C-frame along a horizontal Y-axis perpendicular to the X-axis, and a Z-axis slide for adjusting height of the C-frame along a vertical Z-axis”.  Attention is directed to the above discussion of claim 1 re the “sliding structure” limitations in claim 1 (and to the above objection to the specification for failing to provide antecedent basis for the “X-axis slide” and “Y-axis slide” of claim 13), further noting that re the language of claim 13¸ it appears that the intended “sliding structure” re claims 13/1 is supposed to refer to structure other than merely the element labeled above as Q1.  For example, it appears that the intended “slide structure” re claim 13 is intended to comprise:  a “slide” 144 that slides in the X-direction shown in Figure 5 along rails 148 (via driving device 150) to thus move the C-frame 134 along a horizontal X-axis (see, for example, paragraph 0066 and Figure 5); a further “slide” 146 that slides in the Y-direction shown in Figure 5 along rails 156 (via 158; see, for example, paragraphs 0067-0068 and Figure 5) to thus move the C-frame along a horizontal Y-axis; and a further “slide” (apparently, Q1, labeled above) for adjusting (via pneumatic cylinders 162) the height of the C-frame 134 along a vertical Z-axis (see at least paragraph 0068 and Figure 5, for example).  However, that being said, it is noted that as also required by claim 13 by virtue of its dependency from claim 1, the system requires that the manufacturing component comprise a C-shape frame (C-frame) 134 “and a sliding structure and configured such that the C-frame is mounted on the sliding structure and the sliding structure is movable along at least three axes in relation to the at least one workplace”.  Thus, claim 13 requires that the C-frame 134 be mounted on the sliding structure (144+146+Q1), and that the sliding structure (144+146+Q1) be “movable along at least three axes in relation to the at least one workplace” 106, which is not supported by the specification as originally filed.  In particular, note that the claimed sliding structure (including slides 144+146+Q1) is not “movable along at least three axes in relation to the at least one workplace” 106, noting, for example, that slide 144 only moves in direction X, and is not configured to move in directions Y and Z, and noting, for example, that slide 146 only moves in directions X and Y, and is not configured to move in direction Z.  
Additionally, as noted above in a separate rejection of claim 13 under 35 USC 112(b), in claim 13, the claim recites “wherein the sliding structure comprises an X-axis slide for moving the C-frame along a horizontal X-axis, a Y-axis slide for moving the C-frame along a horizontal Y-axis perpendicular to the X-axis, and a Z-axis slide for adjusting height of the C-frame along a vertical Z-axis”.  That said, claim 13 depends from claim 1, and claim 1 recites “the sliding structure is movable along at least three axes…”.  It is thus unclear as set forth in claim 13 whether the recited X-axis, Y-axis, and Z-axis are intended to be a subset of the “at least three axes” previously recited in claim 1, or whether the X-axis, Y-axis, and Z-axis recited in claim 13 are intended to in addition to the recited “at least three axes” set forth in claim 1.  That being said, in the event that claim 13 intends for the X-, Y-, and Z-axes recited in claim 13 to be in addition to the “at least three axes” previously recited in claim 1, it does not appear that the specification as originally filed provides support for such.
	Additionally, it is noted that new claim 21 depends from claim 1, and further recites that “the sliding structure comprises a plurality of rails with at least one rail along a horizontal X-axis, at least one rail along a horizontal Y-axis perpendicular to the X-axis, and at least one rail along a vertical Z-axis”.  (As a side note, it is noted that the term “along” is sufficiently broad as to encompass rails that are located alongside such an axis, whether or not a longitudinal axis of the rail in question extends in the direction of such an axis.)  Attention is directed to the above discussion of claim 1 re the “sliding structure” limitations in claim 1 (and to the above objection to the specification for failing to provide antecedent basis for the “at least one rail along a vertical Z-axis” of claim 21), further noting that re the language of claim 21¸ it appears that the intended “sliding structure” re claims 21/1 is supposed to refer to structure other than merely the element labeled above as Q1.  For example, it appears that the intended “slide structure” re claim 21 may be intended to comprise:  at least one of the rails 148 whose longitudinal axes extend in the X direction shown in Figure 5 (see paragraph 0066 and Figure 5), at least one of the rails 156 whose longitudinal axes extend in the Y-direction shown in Figure 5 (see paragraph 0067 and Figure 5), and potentially at least one of the rails labeled above in the annotated reproduction of Figure 5 as Q2 and Q3 that extend “along” a vertical Z-axis as shown in Figures 4 and 5.  However, that being said, it is noted that as also required by claim 21 by virtue of its dependency from claim 1, the system requires that the manufacturing component comprise a C-shape frame (C-frame) 134 “and a sliding structure and configured such that the C-frame is mounted on the sliding structure and the sliding structure is movable along at least three axes in relation to the at least one workplace” (as recited in claim 1).  Thus, claim 21 requires that the C-frame 134 be mounted on the sliding structure (which sliding structure includes at least one of the rails 148, at least one of the rails 156, and apparently at least one of the rails Q2, Q3 shown in Figure 5), and that the sliding structure be “movable along at least three axes in relation to the at least one workplace” 106, which is not supported by the specification as originally filed.  In particular, note that the claimed sliding structure (including, re claim 21, at least one of the rails 148, at least one of the rails 156, and apparently at least one of the rails Q2, Q3 shown in Figure 5) is not (as a whole) “movable along at least three axes in relation to the at least one workplace” 106, noting, for example, that rails 148 do not move at all, that rails 156 only move in X, and that rails Q2, Q3 only move in X and Y (see paragraphs 0065-0070 and Figures 4-5, for example).  
	Furthermore, re new claim 21, the claim recites “at least one rail along a horizontal X-axis”, “at least one rail along a horizontal Y-axis perpendicular to the X-axis”, and “at least one rail along a vertical Z-axis”.  Thus, the claim sets forth a range of rails “along a horizontal X-axis” of from one to infinity, a range of rails “along a horizontal Y-axis perpendicular to the X-axis” of from one to infinity, and a range of rails “along a vertical Z-axis” of from one to infinity.  However, while the specification teaches two parallel rails 148 “laterally extending along the x-axis” (see paragraph 0066 and Figures 4-5), teaches two parallel rails 156 “longitudinally extending along the y-axis” (paragraph 0067 and Figures 4-5), and shows two rails “along a vertical Z-axis”, which rails are labeled above as Q1, Q2 (which are not explicitly mentioned in the specification), the specification as originally filed does not provide support for the claimed ranges of rails, noting that the specification as originally filed does not provide support for there being more than two rails “along a horizontal X-axis”, for there being more than two rails “along a horizontal Y-axis perpendicular to the X-axis”, or for there being more than two rails “along a vertical Z-axis”.  
Additionally, as noted above in a separate rejection of claim 21 under 35 USC 112(b), in claim 21, the claim recites “wherein the sliding structure comprises a plurality of rails with at least one rail along a horizontal X-axis, at least one rail along a horizontal Y-axis perpendicular to the X-axis, and at least one rail along a vertical Z-axis”.  That said, claim 21 depends from claim 1, and claim 1 recites “the sliding structure is movable along at least three axes…”.  It is thus unclear as set forth in claim 21 whether the recited X-axis, Y-axis, and Z-axis are intended to be a subset of the “at least three axes” previously recited in claim 1, or whether the X-axis, Y-axis, and Z-axis recited in claim 21 are intended to in addition to the recited “at least three axes” set forth in claim 1.  That being said, in the event that claim 21 intends for the X-, Y-, and Z-axes recited in claim 21 to be in addition to the “at least three axes” previously recited in claim 1, it does not appear that the specification as originally filed provides support for such.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 13, and 21, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 840,859 to Morse in view of U.S. Pat. No. 5,970,832 to Aizawa and U.S. Pat. No. 3,154,979 to Crispin. 
Morse teaches a system for manufacturing.  The system includes a “cell framework”, such as, for example, the structure labeled in the annotated recreation of Figures 1 and 2 below as “CF”, that “defines” (as broadly claimed) a “manufacturing area” (as broadly claimed) including therewithin a “workplace” (as broadly claimed).  
[AltContent: textbox (CF)][AltContent: arrow]
    PNG
    media_image3.png
    379
    605
    media_image3.png
    Greyscale



[AltContent: textbox (Part/workpiece V)][AltContent: arrow][AltContent: textbox (CF)][AltContent: arrow]
    PNG
    media_image4.png
    352
    675
    media_image4.png
    Greyscale


	Included is at least one manufacturing component, such as, for example, punching tool L7 (Figures 12 and 14, page 4, lines 84-95, for example), and such as a C-shape press frame H, that is configured in a C-shape; see Figure 1, as well as at least page 4, lines 3-30 and 41-95, for example.  The “manufacturing component” (including, among other things, the C-shape press frame H and the tooling L7, I3 attached thereto) is located within the “manufacturing area”, as broadly claimed, and is configured to be movable along multiple axes in relation to the “at least one workplace”.  For example, the press frame H (and thus, the punching tool L7 affixed to end H5 of frame H) is (ultimately, via intervening structure) mounted on a carriage C so as to be movable (with the carriage C) in a direction perpendicular to the plane of Figure 1, which is a direction that is a horizontal left/right direction re Figures 2-3, via a cylinder C2, which actuates C so that the wheels C1 are guided along tracks A1, A1.  See Figures 1-7 and page 2, lines 121-128, as well as page 3, lines 8-18, as well as page 3, line 125 through page 4, line 3, for example.  Additionally, the press frame H of (and thus, the punching tool L7 affixed to end H5 of frame H) is (ultimately, via intervening structure) mounted on a further carriage/table D (which is mounted on top of carriage C) so as to be movable (with the carriage D) in the horizontal left/right direction re Figures 1, 5-6, and 7, which is a direction that is perpendicular to the plane of Figures 2 and 4, and which is a vertical direction re Figures 3, via a cylinder C4 (having/connected to piston rod c5), which actuates D so that the wheels C7 guided the movement of D in the aforedescribed direction (i.e., perpendicular to the plane of Figure 1, which is perpendicular to the movement caused by cylinder C2).  See Figures 1-8, page 3, lines 18-21 and 39-46, as well as page 3, line 125 through page 4, line 3, and page 7, lines 43-64, for example.
	Re the claimed “press provided to the C-frame”, it is noted that the punch tooling L7 is reciprocated generally up and down (when the C-frame H is oriented as shown in Figure 1) to punch a workpiece via a piston/cylinder arrangement including cylinder H6 and piston L (see Figures 1, 11-13, and page 4, lines 16-19), which piston/cylinder arrangement H6 and piston L are provided on the C-frame H (see Figures 1, 11-13, page 4, lines 16-98).
	Note that all of the aforedescribed various structure(s) for moving and/or guiding the C-frame H in the two mutually perpendicular horizontal directions (i.e., via cylinder C2 along tracks A1, A1 in the horizontal direction perpendicular to the plane of Figure 1, and, via cylinder C4 in the horizontal left/right direction re Figure 1) constitutes at least part of a “sliding structure” (as such is best understood given the above issues with respect to 35 USC 112) re claim 1.
However, regarding claim 1, Morse does not teach that the press (that includes at least the piston/cylinder arrangement H6 and piston L described previously) comprises a tool exchanger, and thus does not teach the limitation “wherein the tool exchanger is configured such that the press moves the tool exchanger between an indexing mode and an operation mode and the press is configured to, when the tool exchanger is moved to operation mode, engage with a selected tool of the tool exchanger to operate the tool”.  Additionally regarding claim 1, while Morse teaches (as such limitation is best understood in view of the above-described issues with respect to 35 USC 112) that the C-frame (though that is not what the claim currently says) and/or sliding structure are configured to move/be moved along the two perpendicular horizontal axes described previously, Morse does not teach such movement along a third axis (re the limitation “the C-frame is mounted on the sliding structure and the sliding structure is movable along at least three axes in relation to the at least one workplace”).
However, firstly, re the tool exchanger, attention is directed to Aizawa.  Aizawa teaches a “press” (including at least elements 6 and 16 and the not shown turret driving device that rotationally indexes the turrets 3A, 3B, for example) that is provided to a C-shaped frame (C-frame) 2 (see Figures 1, 5, col. 2, lines 48-67, and col. 3, lines 1-22, for example).  A tool exchanger is mounted to the C-frame 2, which tool exchanger comprises a rotatable tool turret (such as 3A and/or 3B, though this discussion will focus on 3A) that comprises (or has held thereby) a plurality of punch tools 4 (see Figures 1, 5, and at least col. 2, lines 54-67).  The turret 3A is rotationally indexable to selectively position one of the (punching) tools 4 at an operating position at which (operating position) the one tool 4 is actuated by the ram 16 so as to punch a workpiece W.  See Figures 1-3, 5, col. 2, lines 54-67, col. 3, lines 9-22, col. 3, lines 56-67, and col. 4, lines 1-9, for example.  Note that thus, the tool exchanger 3A is configured such that the press (that includes at least element 6, 16, and the not shown turret driving device that rotationally indexes the turrets 3A, 3B; Figures 1, 5, col. 2, lines 48-67, and col. 3, lines 1-23, for example) moves the tool exchanger 3A (i.e., by rotationally indexing 3A) between an “indexing mode” (i.e., during the time that the turret driving device described in col. 2, lines 48-67 and particularly lines 65-67 is performing the rotational indexing of 3A, for example) and an “operation mode” (i.e., the mode or position at/to which the turret 3A has been rotated for engagement of one of the tools 4 mounted to the turret 3A with the ram 16 so that such tool 4 can be used to punch the workpiece W).  See Figures 1-3, 5, 7B, col. 2, lines 54-67, col. 3, lines 1-22, col. 3, lines 56-67, and col. 4, lines 1-9, for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper punch turret 3A (that is affixed to an upper arm of a C-frame) and lower die turret 3B (that is affixed to the lower arm of a C-frame), the indexing drive therefor, and the necessary appurtenances re the drive arrangement and ram coupling that couples to the punch indexed to the operative position to drive such to punch a workpiece (i.e., the claimed “press”), as taught by Aizawa, to the punching device arrangement taught by Morse (so that the upper punch turret 3A of Aizawa was provided to the upper arm H5 of the C-frame “H” taught by Morse, and the lower die turret 3B of Aizawa was provided to the lower arm H4 of the C-frame “H” of Morse, and such that the “press” re the cylinder H6 and piston L of Morse were replaced by the aforedescribed “press” including at least elements 6 and 16 and the not shown turret driving device that rotationally indexes the turrets 3A, 3B, for example, taught by Aizawa), for the purpose of expanding the functionality of Morse’s device by enabling plural tools to be readily at hand, thereby decreasing the downtime necessary to switch to new tooling should there be a broken tool, or should a different configuration of tooling be desired, as is a benefit of automatic tool exchangers that is well-known and readily understood.  
Additionally, regarding the movement along a third axis (re the limitation “the C-frame is mounted on the sliding structure and the sliding structure is movable along at least three axes in relation to the at least one workplace”), attention is directed to Crispin.
Crispin teaches a movable arrangement 12 on which a high thrust tooling, such as riveting tooling, is supported (on yoke 13, for example).  See Figure 1 and col. 4, lines 7-24, col. 4, lines 42-57, as well as col. 10, lines 12-27 and col. 1, lines 5-21 and 70-72, for example.  The movable member/slide 12 is moved along rails 40+45, 44 via non-swivel grooved casters/wheels 35 (col. 4, lines 42-73, Figures 1, 2, 3) and outrigger 38 to different locations along a workpiece (see parts 235/237 in Figure 11; see also col. 10, lines 11-33, for example, as well as col. 4, lines 42-75 and col. 5, lines 1-11; see also the workpiece shown in Figure 10, shown in dashed lines).  
Crispin additionally teaches that the casters/wheels 35 are provided with screw jacks 47, each connected to a respective one of the casters/wheels 35, so as to allow for vertical movement of the entire machine.  The casters are each attached at a respective 49 to a respective jack guide 50, which in turn is connected to the lower extremity 52 of the corresponding one of the screw jacks 47.  See, col. 4, lines 58-73, for example, as well as Figures 1-3, for example.  The outrigger casters 38 are likewise provided with air cylinders 55 that permit the outrigger casters 38 to extend and retract accordingly to permit vertical adjustment, and keep outrigger casters 38 in firm contact with the rail at all times, regardless of the particular height at which the machine is set.  See col. 4, line 57 through col. 5, line 11, for example, as well as Figures 1, 2, and 3.    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the wheels C1 that are guided by rails/tracks A1, as taught by Morse, with the screw jack 47/50/air cylinder arrangement taught by Crispin, for the purpose of expanding the functionality of Morse’s device by providing it with an additional degree of freedom, providing for adjustability in an additional direction, and also for the purpose of ensuring that the wheels stay in engagement with the tracks/rails at all times, all as taught by Crispin (col. 3, line 57 through col. 4, line 11).  
	Regarding claim 2, it is noted that re the above-described combination of Morse/Aizawa/Crispin, the above-described press comprises a “press arm” (element 16 of Aizawa, see Figure 5, for example, as well as at least col. 3, lines 9-22, for example), and the press engages with the selected tool (i.e., the tool that has been indexed to the operating position so as to engage with element 16 so that the tool can be driven by the press to punch the workpiece) via the press arm 16 (via a T-shaped head coupling section; see col. 3, lines 20-22 of Aizawa).  See Figure 5 and col. 3, lines 9-22 of Aizawa, for example.
	Additionally regarding claim 3, (as such is best understood in view of the above rejections based on 35 USC 112, particularly in regards to how many C-frames are required by claim 3) as discussed above re the combination of Morse/Aizawa/Crispin, Morse teaches a C-frame “H” to which the tool magazine (such as 3A, for example) and accompanying appurtenances (re the claimed “press”) for driving a given one of the tools (of Morse) that are provided to the tool magazine to punch a workpiece of Aizawa have been provided.  Additionally, is it noted that claim 3 broadly recites “the press operates along a horizontal axis”.  It is noted that such language is not limited to any sort of tooling of the press being moved in a horizontal direction (and if such language was provided, whether or not such language would be new matter aside for the moment, it is noted that such would not appear to be readable on the elected species).  That being said, it is noted that the punch L7 as taught by Morse is actuated to move generally up and down via a piston/cylinder arrangement including cylinder H6 and piston L (see Figures 1, 11-13, and page 4, lines 16-98), and such a punch re the combination of Morse in view of Aizawa will still be moved up and down (via the aforedescribed “press” of Aizawa, and particularly, via 6/16 of Aizawa for operating a tool of the tool magazine of Aizawa that causes a tool to move up and down to punch a workpiece; see Figure 5 of Aizawa, for example), which up and down direction is a direction that is “along”/alongside a horizontal axis, such as, for example, the horizontal axis labeled below in the annotated reproduction of Figure 3 of Morse.  
[AltContent: textbox (Horizontal axis)][AltContent: arrow][AltContent: connector]
    PNG
    media_image5.png
    475
    701
    media_image5.png
    Greyscale



	Regarding claim 5 (as best understood in view of the above issues with respect to 35 USC 112), the “manufacturing component” (which, as recited in claim 1, comprises a C-frame and a sliding structure that is movable along at least three axes in relation to the at least one workplace, and thus, includes the C-frame “H” of Morse, the aforedescribed sliding structure including at least C, D, of Morse and the various structures of Morse that move in two perpendicular horizontal directions and/or cause the aforedescribed horizontal movements in the directions of two perpendicular horizontal axes, and well as the aforedescribed sliding structure taught by Crispin that moves in the vertical direction and/or causes the aforedescribed movement in the horizontal direction) is able to be moved in relation to the “workplace” (defined by “cell framework” CF of Morse, labeled above) during a “manufacturing cycle” for positioning of the manufacturing component in relation to a “part” (labeled as V above re Morse) in the at least one workplace (defined by CF labeled above), such as, for example, by moving the manufacturing component in the longitudinal direction of rails A1, A1 (via cylinder C2) of Morse, as discussed previously, by moving the D and H of Morse in a horizontal direction that is perpendicular to the longitudinal direction of rails A1, A1 (via cylinder C4), as discussed previously, and/or by pivoting H (and the tooling attached thereto) about a horizontal axis re the trunnions H1, H1 (that pivotally support H on brackets D2, D2) of Morse, as discussed on page 3, lines 47-53 of Morse, as well as page 4, lines 4-15 of Morse, for example.  See also page 6, lines 79-88, and page 3, line 125 through page 4, line 3, for example, of Morse.  
Regarding claim 6 (as best understood in view of the above issues with respect to 35 USC 112), the “manufacturing component” (which, as recited in claim 1, comprises a C-frame and a sliding structure that is movable along at least three axes in relation to the at least one workplace, and thus, includes the C-frame “H” of Morse, the aforedescribed sliding structure including at least C, D, of Morse and the various structures of Morse that move in two perpendicular horizontal directions and/or cause the aforedescribed horizontal movements in the directions of two perpendicular horizontal axes, and well as the aforedescribed sliding structure taught by Crispin that moves in the vertical direction and/or causes the aforedescribed movement in the horizontal direction) is able to be moved in relation to the “workplace” (defined by “cell framework” CF of Morse, labeled above) during a “manufacturing cycle” (as broadly claimed) such that multiple operations, as broadly claimed, can be performed on a part by the manufacturing component.  Regarding the manufacturing component being “movable in relation to the at least one workplace during a manufacturing cycle”, attention is first directed to the movement capabilities of the manufacturing component described above with respect to claim 5.  Note that such movement is capable of occurring “during a manufacturing cycle” (as broadly claimed), and during or for “multiple operations” (as broadly claimed).  Regarding the “multiple operations”, note that such movements are capable of occurring “for” multiple different punching operations (for multiple different punched holes to be punched at areas V1, see Figure 14 and page 4, lines 88-98 of Morse, for example) performed on the part (labeled above as V) by the manufacturing component, for example.  
Regarding claim 13, Morse/Aizawa/Crispin teaches that the aforedescribed “sliding structure” includes an “X-axis slide” (or alternatively, a “Y-axis slide”) such as cylinder C2 and/or carriage C of Morse (re movement of C along rails A1, A1, wherein wheels C1 roll along the rails A1, A1 as cylinder C2 is actuated, as described previously) for moving the C-frame “H” of Morse along a first horizontal axis (i.e., extending in the longitudinal direction of rails A1,A1, which direction is perpendicular to the plane of Figure 1), and a “Y-axis slide” (or alternatively, in the event that C2 and C of Morse are considered the Y-axis slide, then C4 and/or D of Morse constitute an “X-axis slide”) such as cylinder C4 and/or carriage D (re movement of D in the horizontal direction perpendicular to the longitudinal direction of rails A1, A1, as described previously) for moving the C-frame “H” of Morse along a further horizontal axis (i.e., extending in the left/right horizontal direction re Figure 1) that is perpendicular to the aforedescribed first horizontal axis, as such is best understood in view of the issues with respect to 35 USC 112 described above.  Furthermore, re the Z-axis slide of claim 13, it is noted that re the aforedescribed combination of Morse in view of Aizawa and Crispin, Crispin teaches a Z-axis slide including, for example, one or more of 47 and/or 50 (see Figure 3 of Crispin and the above discussion of Crispin re the vertical movement), and it is noted that providing such (47 and/or 50) to Morse’s wheels C1 as described above will result in the height of the C-frame “H” of Morse (and is supported via intervening structure by those wheels C1) being able to be adjusted in the vertical direction.
Regarding claim 21, as best understood given the aforedescribed issues with respect to 35 USC 112, it is noted that there are a number of “rails” taught by Morse that form part of the claimed “sliding structure” on which the C-frame “H” (taught by Morse) is at least ultimately mounted.  It is noted that even in the present invention, as discussed in the above rejections of claim 21 based on 35 USC 112, the three rails minimally required by claim 21 are not all moved “along at least three axes in relation to the at least one workplace”, as set forth in claim 1.  That being said, it is noted that Morse teaches that the “sliding structure” on which the C-frame “H” is mounted includes, for example, the two rails A1, A1.  It is noted that each of these rails extend “along”/alongside an infinite number of axes, including, for example, a first horizontal axis that extends perpendicular to the plane of Figure 1 and a second horizontal axis that extends in the air above H (and thus “along” an upper side of rails A1, A1, for example) and perpendicular to the first horizontal axis (i.e., that extends in the left/right direction with respect to Figure 1), as well as “along” a vertical axis located halfway between rails A1, A1, for example.  See Figure 1 of Morse, for example.  Additionally the raised portion of carriage C that is labeled below in the annotated reproduction of Figure 4 of Morse as “R” is a “rail” that guides the movement (via C4/C7) of carriage D in the direction perpendicular to the plane of Figure 4 (and also perpendicular to the plane of Figure 1).  See Figures 4 and 6.  See also at least page 3, lines 18-21 and 25-46, as well as page 3, line 128 through page 4, line 3, and see also discussion of the guideway (for guiding table D) on top of the machine-frame (C) found in at least col. 7, lines 43-69, for example.  Note also that this “rail” R is a rail that is, broadly, “along” an infinite number of axes, including, for example, a first horizontal axis extending at R and perpendicular to the plane of Figure 4, a second horizontal axis extending above D and in the left/right horizontal direction of Figure 4, and a vertical axis that is, for example, to the right of D re Figure 4.  Thus, Morse teaches that the sliding structure comprises the required three rails (A1, A1, R) that are each, as broadly claimed, “along” any of the three axes mentioned in claim 21, i.e., “along” a “horizontal X-axis”, a “horizontal Y-axis perpendicular to the X-axis”, and “a vertical Z-axis”.  Additionally/alternatively, it is noted that 50 of Crispin (Figure 3 thereof) constitutes a hollow “rail” that is “along” an infinite number of axes, including two perpendicular horizontal axes, such as a horizontal axis extending in the left/right horizontal direction re Figure 3 and behind the element 50 re Figure 3, such as a horizontal axis extending perpendicular to the plane of Figure 3 of Crispin and to the right of 50, and such as a vertical axis that is to the left of 50 re Figure 3 of Crispin, for example.  


[AltContent: textbox (R)][AltContent: connector]
    PNG
    media_image6.png
    389
    563
    media_image6.png
    Greyscale


Response to Arguments
Regarding Applicant’s statement on page 10 of the reply filed April 11, 2022 re the “conveying mechanism”, it is noted that such statements are considered to be moot as the term “conveying mechanism” no longer appears in any of the elected claims.
Regarding the previous rejections based on 35 USC 112(a) and (b), Applicant indicates that the claims have been amended and/or canceled in order to clarify the wording and address the issues raised by the Examiner.  Attention is directed to the above rejections based on 35 USC 112(a) and (b) for any issues with respect thereto that remain outstanding (or that were newly-created as a result of the claim amendments filed 4/11/2022).  
Most of Applicant’s arguments filed April 11, 2022 with respect to the prior art have been considered but are moot in view of the new grounds of rejection set forth above, which was necessitated by the amendments filed 4/11/2022.  Examiner will address any arguments with respect to the prior art to the extent that they are still pertinent.
In the Office Action mailed November 9, 2021, claims 1-3, 5-6, 10-12, and 16 were rejected under 35 USC 102(a)(1) as being anticipated by U.S. Pat. No. 840,859 to Morse; dependent claims 4, 14, and 15 were rejected under 35 USC 103 as being obvious over Morse in view of U.S. Pat. No. 5,970,832 to Aizawa; and dependent claim 13 was rejected under 35 USC 103 as being obvious over Morse in view of U.S. Pat. No. 3,154,979 to Crispin.  
In the reply filed on 4/11/202, on page 11 thereof, Applicant asserts the following: 

Applicant submits that none of the references, taken alone or in combination, teach or suggest at least the claim elements of: 

a sliding structure and configured such that the C-frame is mounted on the sliding structure and the sliding structure is movable along at least three axes in relation to the at least one workplace 

and 

wherein the tool exchanger is configured such that the press moves the tool exchanger between an indexing mode and an operation mode and the press is configured to, when the tool exchanger is moved to operation mode, engage with a selected tool of the tool exchanger to operate the tool. 

However, attention is directed to the above rejection of the elected claims under 35 USC 103 based on Morse in view of Aizawa and Crispin for detailed discussion of how these references are considered to teach these newly-added limitations to claim 1.
Furthermore, Applicant specifically asserts the following:
While the Examiner relies on Crispin for the Z-axis slide, Applicant submits that the apparatus of Crispin is intended to operate on "the entire machine" (see, at least, Col. 4, lines 58-59) and does not make use of "screw jacks", which, Applicant submits, would not be considered by one of skill in the art to be a "sliding structure" of the type considered in the present application. As such, even if combined with Morse, the result would not be a sliding structure that is movable along at least three axes in relation to the workplace.

However, firstly, the relevance of Applicant’s statement that the apparatus of Crispin is intended to operate on “the entire machine” (as referenced in col. 4, lines 58-59 of Crispin) is unclear.  Such does not appear to be precluded by any of the present claim language.  It is noted that the only elected claim that mentions a “Z-axis slide” is dependent claim 13, and all claim 13 requires (re the Z-axis slide) is “a Z-axis slide for adjusting height of the C-frame along a vertical Z-axis”.  
Additionally, Applicant’s statement that the apparatus of Crispin “does not make use of ‘screw jacks’” is likewise unclear, noting that Crispin explicitly teaches the use of screw jacks.  See, for example, col. 4, lines 58-73, and particularly lines 60-61, for example, as well as Figure 3.  
Regarding Applicant’s statement that the screw jacks of Crispin “would not be considered by one of skill in the art to be a ‘sliding structure’ of the type considered in the present application”, it is noted that the term “sliding structure” has not been provided with any “special definition” within the present disclosure, and thus must be given its plain meaning (unless that plain meaning is inconsistent with the specification).  Furthermore, limitations from the specification are not read into the claims.  That said, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., some apparent particular structure of sliding structure or some apparent particular structure of Z-axis slide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, re the Z-axis slide of claim 13, as discussed above in the prior art rejection of claim 13, it is noted that re the above-described combination of Morse in view of Aizawa and Crispin, Crispin teaches a Z-axis slide including, for example, one or more of 47 and/or 50 (see Figure 3 of Crispin and the above discussion of Crispin re the vertical movement), and it is noted that providing such (47 and/or 50) to Morse’s wheels C1 as described above will result in the height of the C-frame “H” of Morse (and is supported via intervening structure by those wheels C1) being able to be adjusted in the vertical direction, thus meeting the claim language as presently presented.
Regarding Applicant’s statement that “even if combined with Morse, the result would not be a sliding structure that is movable along at least three axes in relation to the workplace”, attention is directed to the above prior art rejection based on Morse in view of Aizawa and Crispin, which new grounds of rejection was necessitated by Applicant’s amendment filed 4/11/2022, and particularly noting that Morse teaches a sliding structure re the two axes of horizontal movement, and Crispin teaches such re a vertical axis of movement, re the “at least three axes” now recited in claim 1.
Furthermore, Applicant has also (on page 11 of the 4/11/2022 reply) asserted the following:
Further, none of the references appear to make any reference to the use of a press to move a tool exchanger between an indexing mode/position and an operation mode/position. This functionality is illustrated in, at least, Figs. 12 and 13 and described in paragraphs [0081] to [0082].

However, attention is directed to the above prior art rejection of claim 1 based on Morse in view of Aizawa and Crispin, and particularly to the discussion of the Aizawa reference, which teaches the newly-added limitation “wherein the tool exchanger is configured such that the press moves the tool exchanger between an indexing mode and an operation mode and the press is configured to, when the tool exchanger is moved to operation mode, engage with a selected tool of the tool exchanger to operate the tool”, as now recited in claim 1.  While Applicant’s reference to Figures 12 and 13 and paragraphs 0081-0082 is noted, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Additionally, Applicant has asserted (page 11 of the 4/11/22 reply) that “[C]laims 2-3, 5, 6, 13 and 21 are also believed to be allowable as they depend from claim 1 and for the additional elements therein”.  However, likewise, attention is directed to the above responses to Applicant’s arguments with respect to claim 1, and to the above prior art rejections of each of claims 2-3, 5-6, 13, and 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
June 14, 2022